Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     DETAILED OFFICE ACTION
        This Office Action is in response to the papers filed on 15 August 2022.

      CLAIMS UNDER EXAMINATION
Claims 1, 10-11 and 16 are pending. Claims 1 and 10-11 have been examined on their merits. Claim 16 is withdrawn.

            PRIORITY
       Foreign document EP16382342, filed on 18 July 2016, is acknowledged. 

WITHDRAWN REJECTIONS
The previous rejections have been withdrawn due to claim amendment.

NEW REJECTIONS
New rejections have been necessitated by claim amendment.

               Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Question 1: Are the claims directed to a process, machine manufacture or composition of matter?  Yes, claim 1 is directed to a composition of matter.

Question 2A: Are the claims directed to a product of nature, a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?  

Prong 1. Yes, claim 1 is directed to a nature-based product limitation. The limitations in the claim that set forth a nature-based product are: a composition comprising three microorganisms: B. lactis, B. longum and L casei. The closest naturally occurring counterparts are the microorganisms themselves. The nature-based product lacks markedly different characteristics (and thus is a product of nature exception) because: When the claimed microorganisms are compared to their natural counterparts they do not have different physical or chemical characteristics. The Instant Specification discloses “B. lactis strain CECT 8145”, “L. casei strain CECT 9104” and “B. longum strain CECT 7347” are “isolated from feces of a healthy and breastfeeding child less than three (3) months old” ([0033] [0034] [0035]). It appears that each strain is found in milk. The claimed composition reads on a milk-based product because each is found in feces of breast-fed children. Thus, it is assumed from the specification’s guidance, these strains are naturally found in the milk based product.

Therefore, the claimed composition comprising each of the recited strains appears to be indistinguishable from those found in nature.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No. The claims are directed to a product (i.e. a composition) and not a method of administration to a subject.

Question 2B: Do the claims recite any additional elements that amount to significantly more than the judicial exception?  
Are there any additional elements recited in the claim beyond the exceptions identified above?
Yes. The preamble of claim 1 recites “a probiotic composition”. Claim 1 recites “B. longum concentration is 35% with respect to the total concentration or microorganisms present in the composition; B. lactis concentration is 35% with respect to the total concentration of microorganisms and L. casei concentration is 30% with respect to the total concentration of microorganisms”. Claim 1 has been amended to recite the composition is a food selected from the group consisting of fruit or vegetable juices, infant formula, yogurt, cheese, milk, fermented milk, milk powder and milk-based products.
 
Claim 10 recites the composition further comprises an additional microorganism. Claim 11 recites the amounts of the microorganisms present in the composition.

 (b) Do the additional elements, taken individually and as a combination result in significantly more?

No. Regarding claim 1: the preamble of the claim does not impart any characteristics that results in something significantly more than the judicial exceptions themselves. Regarding the concentrations recited in claim 1: The specification does not indicate the claimed concentrations of each strain produces a synergistic effect. The claims have been amended to recite the probiotic composition is a food selected from the group consisting of “fruit or vegetable juice, infant formula, yogurt, cheese, milk, fermented milk, milk powder and milk-based products”. Neither the claims nor the instant specification identify the chemical components of the claimed infant formula. This limitation is interpreted to mean a composition comprising the claimed strains is used for an infant formula. An “infant formula” does not impart any characteristics that amount to more than the identified judicial exceptions. Examiner interprets fruit juice and vegetable juice to encompass all naturally occurring juices in fruits and vegetables. Milk encompasses all milks, including human breast milk. These substances are also judicial exceptions. Neither the claims nor the instant specification identify the chemical components of the claimed “milk-based product”.  A milk-based product is broadly interpreted to comprise any substance containing or derived from any type of milk (hence, a judicial exception). No evidence has been provided that indicates combining each of the claimed comments provides a synergistic effect in the claimed concentrations results in significantly more than the judicial exceptions.

Claim 10 encompasses an additional microorganism from the claimed genera. A microorganism that is Lactobacillus, Streptococcus, Bifidobacterium, Saccharomyces, Kluyveromyces is naturally occurring (hence, a judicial exception). Claim 11 recites a range of colony forming units of the claimed microorganisms. The Instant Specification does not indicate that combining the claimed organisms in the recited colonogenic cell numbers provides an enhanced effect (i.e. synergistic), different function or different structure. Therefore, claims 1 and 10-11 are not eligible subject matter under 35 USC 101.

37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Daniel Ramon Vidal filed on 15 August 2022. The Declaration alleges the included experimental data demonstrates the synergistic effect of the claimed strains in the “milk, apple juice, oatmeal milk and yogurt”. The disclosed assays assess scavenging activity against free radicals. The Declaration alleges apple juice, yogurt, oatmeal milk and milk including the combined strains each demonstrate a synergistic effect.

The Declaration under 37 CFR 1.132 filed 15 August 2022 is insufficient to overcome the rejections as set forth in the last Office action because:  
Examiner notes the legends of Figure 1 and 2 included in the Declaration are not clear. It is unclear which strain is associated with which data bar in Figure 1. While the experimental data analyzes apple juice, milk, oat milk and yogurt, claim 1 encompasses all fruit juices, all vegetable juices, any type of infant formula, milk powders and all milk-based products. Therefore the experimental data is not commensurate with the scope of the claims. Examiner notes error bars are graphical representations of the variability of data and used on graphs to indicate the error or uncertainty in a reported measurement. They give a general idea of how precise a measurement is, or conversely, how far from the reported value the true value might be. Because Figure 1 does not indicate the standard deviation of each error bar, and does not disclose exact values for inhibition, the arguments directed to a synergist effect are not persuasive. Regarding milk, Examiner notes the first and second bars appear to be about 2%, while the third bar is about 1%. The fourth bar appears to range between 2% to 4% based on the error bars. If the fourth bar is a combination of milk and each strain, it does not appear to demonstrate a synergistic effect. Examiner also notes the Declaration is silent regarding the type of milk used. The milk recited in claim 1 encompasses milk from any animal, or a plant-based milk (i.e. soy milk). As evidenced by Martin, animal milk is not chemically the same as human breast milk. bovine milk contains higher levels of fat, minerals and protein compared to human breast milk. Therefore it is unclear what type of milk would produce the alleged synergistic effect. 

In the case of oat milk, the first, second and third bars are each interpreted to be about 2%. The fourth bar is interpreted to encompass a value of 4-6%. If the fourth bar is a combination of oat milk and each strain, it does not appear to demonstrate a synergistic effect. While apple juice appears to illustrate a significant difference, the claims are not directed to apple juice. The claims encompass any type of fruit or vegetable juice. Therefore claim 1 is not commensurate in scope with the data provided. It is also noted the Instant Specification does not provide explicit support for apple juice.

Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).

Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.


APPLICANT’S ARGUMENTS
The arguments made in the response filed on 15 August 2022 are acknowledged. 
The Applicant states a synergistic effect is achieved with 35% B. longum ES1, 35% B. lactis and 30% L. casei when administered with milk, apple juice, oatmilk and yogurt. The Applicant asserts all of the foods recited in claim 1 (fruit juice, vegetable juice, infant formula, yogurt, cheese, milk, fermented milk, milk powder and milk-based products) fall within the scope of the data provided in the Declaration.

As recited in the previous arguments filed on 09 July 2021, the Applicant asserts a different definition of synergy should be use when examining the Instant Application. While the Applicant acknowledged the definition of a synergistic effect is “the situation where the combined effect of two chemicals is much greater than the sum of the effects of each agent given alone”, the Applicant argues Examiner has to understand that in the context of the clinical field, the effect achieved by the combination of two or more entities does not necessarily have to result in an effect higher than the sum of the partial effects. The Applicant asserts it is enough to show an improved effect to conclude that the combination of entities is a better therapeutic option than administering each entity separately.

The Applicant states “Figure 1 of the Declaration show a clear improved effect associated to the combination of the three specific strains at the given concentrations: the average score value in the SCORAD index was reduced in a 70.83% in the group of patients administered with the composition comprising the specific combination of strains according to amended claim 1”.

EXAMINER’S REPSONSE
The arguments are not persuasive. The Applicant appears to argue that a better effect is commensurate with a synergistic effect. Examiner notes an enhanced effect is synergistic, and not additive, for analysis under 35 USC 101. A synergistic effect is observed when the effects chemical substances interact resulting in an overall effect that is greater than the sum of individual effects of any of them. Examiner notes a better effect is not necessarily synergistic. As set forth above, portions of Figure 1 and 2 in the Declaration filed with the instant response are illegible. In the Instant case, the results disclosed in the Declaration do not appear to be synergistic.

The Applicant asserts all of the foods recited in claim 1 (fruit juice, vegetable juice, infant formula, yogurt, cheese, milk, fermented milk, milk powder and milk-based products) fall within the scope of the data provided in the Declaration. As set forth above, the disclosed are not interpreted to indicate a synergistic effect. While the Declaration analyzes apple juice, claim 1 encompasses all fruit and vegetable juice. Examiner notes apple juice does not encompass all fruit and vegetable juices. The data provided does not indicate all possible fruit and vegetable juices produce a synergistic effect. Examiner also notes claim 1 encompasses instant formula, cheese and milk powder. No data has been provided indicating a synergistic effect for these substances. The Declaration does not disclose what type of milk is used. As evidenced by Martin et al., human milk is chemically distinguishable from cow’s milk. The evidence provided does not demonstrate a synergistic effect for all milks.

While the Applicant states the Declaration demonstrates a reduction in SCORAD when the claimed composition is administered, the Declaration filed on 15 August 2022 does not disclose a SCORAD score and does not administer the composition of claim 1 to subjects. The disclosed assays assess scavenging activity against free radicals. The record does not indicate this is the same as determining a SCORAD score. Therefore the arguments are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guerola et al. (previously cited; Novel strain of bifidobacterium animalis subsp. Lactis cect 8145 and use thereof for the treatment and/or prevention of excess weight and obesity and associated disease. WO2015007941A1 published 2015 January 22) in view of Karimi et al. (previously cited; The anti-obesity effects of Lactobacillus casei strain Shirota versus Orlistat on high fat diet-induced obese rats. Food & Nutrition Research 2015, 59: 29273), Olivares et al. (previously cited; Double-blind, randomised, placebo-controlled intervention trial to evaluate the effects of Bifidobacterium longum CECT 7347 in children with newly diagnosed coeliac disease. British Journal of Nutrition (2014), 112, 30–40), and Burcelin et al. (previously cited; Bifidobacteria For Treating Diabetes and Related Conditions. US 2014/0348796 A1 2014) as evidenced by Prozema et al. (previously cited; pages 1-4, copyright 2021).


Guerola et al. disclose a novel strain of the species Bifidobacterium animalis subsp. lactis CECT 8145, the cell components, metabolites and secreted molecules thereof, which are incorporated into food and/or pharmaceutical formulations for the treatment of excess weight and obesity (Abstract; page 3, third paragraph of “Detailed Description of Invention”). The food can be fruit or vegetable juices, ice cream (hence, a milk-based product), infant formulations, milk, yogurt, cheese, fermented milk, powdered milk (see page 4, about the fifty paragraph). Examiner notes these foods read on those recited in instant claim 1.

Guerola teaches the claimed strain can treat overweight/obesity associated diseases including inflammation (page 4, paragraph 8). It is of note the reference explicitly teaches said strain reduces the inflammation marker TNFα (page 10, second to last paragraph). 

The art teaches the following (page 4, third paragraph):

When the strain of the present invention is incorporated in combination with other microorganisms, they preferably belong to the genera Lactobacillus, Streptococcus,
Bifidobacterium, Saccharomyces and / or Kluyveromyces, as per example: L. rhamnosus, L. delbrueckii subsp. bulgaricus, L. kefir, L. parakefir, L. brevis, L. casei, L. plantarum, L. fermentum, L. paracasei, L. acidophilus, L paraplantarum, L. reuteri, Yes thermophilus, B. longum, B. Brief, B. bifidum, B. catenulatum, B. adolescentis, B. pseudocatenulatum, S. cerevisiae, S. boulardii, K. lactis, and K. marxianus. The present invention also relates to a composition incorporating the bioactive compounds obtained from the strain of the present invention, the supernatants and / or the cultures of the strain, as well as the extracts obtained from the culture of the strain of the strain. 

Therefore the art suggests Bifidobacterium animalis subsp. lactis CECT 8145 can be combined with Lactobacillus casei and Bifidobacterium longum.

Claim 1 requires 35% B. longum, 35% B. lactis and 30% L. casei. Guerola discloses the strain of B. lactis may be used in an amount between 105 cfu and 1012 cfu per gram or milliliter of the composition and, preferably, between 107 and 1011 cfu / go cfu / ml (supra). Guerola suggests the use of L. casei and B. longum in a composition comprising B. lactis (supra). The art is silent regarding the deposit number of said strains and the amount of each strain present in the disclosed composition.

Olivares et al.  is relied upon to teach the claimed strain of B. longum in treating an inflammatory disorder.

Olivares et al. investigate the effect of B. longum 7347 in subjects with celiac disease (CD) (Abstract). The art teaches Bifidobacterium longum CECT 7347 has been shown to attenuate the inflammatory effects of the dysbiotic gut microbiota and has also been 
shown to reduce the numbers of peripheral TNF-α production in jejunal sections in an animal model of gliadin induced enteropathy (page 31, left column, first paragraph). Examiner notes the art teaches dysbiotic gut microbiota in celiac disease patients have an inflammatory effect (page 31, left column, first paragraph). The art teaches chronic inflammation is present in patients with celiac disease (page 31, left column, second paragraph)

Karimi et al. is relied upon to utilize the Lactobacillus casei strain taught in the primary reference.

Karimi teaches Lactobacillus casei strain Shirota has anti-obesity effects, and improves body weight management (see page 1, Background and Conclusion; See Figure 1a). 

Moal et al. and Prozema et al. are relied upon to upon to show the activity of the Lactobacillus casei strain and to demonstrate it appears to be the same strain as the deposited strain since it has the same function (a probiotic) and is used for the same purpose (anti-pathogenic activity).

Moal teaches L. casei shirota has in vitro activity against pathogens including listeria (page 147, right column, last paragraph), S. Typhimurium (same section), Enterovirulent E. coli (Table 1), H. pylori (page 175, right column, first paragraph), enterovirulent bacteria (page 176, right column, second paragraph), Salmonella (page 178, right column), rotavirus (page 179, left column, last paragraph).

As evidenced by post-filing reference Prozema et al., Lactobacillus casei CECT 9104 has in vitro activity against certain gut pathogens (page 2, last line).

Burcelin et al. is relied upon to teach the concentration of each strain.

Burcelin et al. disclose the use of a bacterium of the genus Bifidobacterium or a mixture thereof in the manufacture of a food product, dietary supplement or medicament for treating obesity, controlling weight gain and/or inducing weight loss in a mammal ([0025]). The Bifidobacterium may be of the same type (species and strain) or may comprise a mixture of species and/or strains ([0088]). Suitable Bifidobacteria include B. lactis and B. longum ([0089]). Examiner notes the art identifies Bifidobacterium animalis subsp. lactis as a preferable strain ([0090]). Burcelin teaches in some embodiments “the Bifidobacterium is used in the present invention together with a bacterium of the genus Lactobacillus. A combination of Bifidobacterium and Lactobacillus bacteria according to the present invention exhibits a synergistic effect in certain applications” ([0094]). The art suggests the use of Lactobacillus casei among several strains of Lactobacillus bacteria ([0095]). Burcelin discloses the following ([0105]):
When Bifidobacteria are used in the present invention together with Lactobacilli, the bacteria may be present in any ratio capable of achieving the desired effects of the invention described herein. Typically, the Bifidobacteria to Lactobacilli ratio (measured in terms of colony forming units) is in the range 1:100 to 100:1, suitably 1:50 to 50:1, preferably 1:20 to 20:1, more preferably 1:10 to 10:1, still more preferably 1:5 to 5:1, yet more preferably 1:3 to 3:1 and even more preferably 1:2 to 2:1 and most preferably 1:1.5 to 1.5:1. In a particular example, the Bifidobacteria to Lactobacilli ratio is 1:1



It would have been obvious to combine L. casei with said B. lactis in a composition used to treat obesity and inflammatory disorders at the time of the effective filing date. Guerola teaches a composition used to treat obesity and inflammatory disorders. Guerola teaches  the composition comprises B. lactis CECT 8145. One would have been motivated to include L. casei  since Guerola suggests its use and Karimi explicitly teaches L. casei can be used to treat obesity. It is prima facie obvious to combine products that are used for the same purpose. One would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the components. One would have had a reasonable expectation of success since Guerola teaches Lactobacillus casei can be combined with the claimed strain of B. lactis to treat the same condition. Neither Guerola nor Karimi teach L. casei with the claimed deposit number. As evidenced by Prozema, Lactobacillus casei with the claimed deposit number has in vitro activity against gut pathogens. As evidenced by Moal et al., the Lactobacillus taught by Karimi also has in vitro activity against a variety of gut pathogens. Therefore, they have the same properties. Examiner notes the sequence of the claimed L. casei has not been filed. In the absence of evidence to the contrary, it is expected to be the same as the claimed L. casei. If the L. casei disclosed by Karimi is not the species deposited then it would have been obvious to substitute Karimi’s species for that claimed as it possesses the same identifying characteristics. KSR B teaches that it is rational to substitute one known, equivalent element for another to obtain predictable results. One would expect the same results since it has in vitro activity against gut pathogens.

As set forth above, Guerola is directed to a method of treating obesity, and inflammation in obese subjects. It would have been obvious to combine the claimed strain of B. lactis with the claimed strain of B. longum. One would have been motivated to do so since Olivares teaches Bifidobacterium longum CECT 7347 has been shown to attenuate the inflammatory effects of the dysbiotic gut microbiota and has also been shown to reduce the numbers of peripheral TNF-α production in jejunal sections in an animal model of gliadin induced enteropathy. As set forth above, Guerola teaches the claimed strain of B. lactis decreases the inflammatory marker TNF-α. The skilled artisan would combine two organisms that treat inflammation by decreasing the same inflammatory marker. Examiner notes that while Guerola is directed to “obesity” and “inflammatory disorders” and Olivares is directed to patients with celiac disease, Olivares teaches celiac disease is a disorder marked by inflammation. Therefore, one would expect Guerola to treat celiac disease because it is a known inflammatory disorder. One would have had a reasonable expectation of success since Guerola teaches B. longum can be used in the disclosed method.

The skilled artisan would have been motivated to combine each of the claimed organisms since Guerola suggests B. longum and L. casei can be combined with the claimed strain of B. lactis to treat obesity. It is prima facie obvious to combine products that are used for the same purpose. One would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the components. One would have had a reasonable expectation of success since Guerola teaches Lactobacillus casei and Bifidobacterium longum can be combined with Bifidobacterium animalis subsp. lactis. One would have expected similar results since each reference discloses microorganisms that can be used to treat an obesity-related condition.

Examiner notes 35% B. longum, 35% B. lactis and 30% L. casei is equivalent to a 1 :1: 0.85 ratio.

While Burcelin discloses a range of concentrations in which Bifidobacterium and Lactobacillus may be used, the art does not teach the claimed ratio with sufficient specificity to anticipate the claim.

It is Examiner’s position the claimed concentrations would have been obvious. While the prior art does not explicitly teach the claimed amounts of each microorganism, one would have been motivated to do so since Burcelin teaches Bifidobacterium and Lactobacillus can be used together in a 1:100 to 100:1 ratio. The skilled artisan would optimize the amount of each component to achieve the desired effect. One would have had a reasonable expectation of success since Burcelin teaches the amounts may be optimized to achieve the desired effect (i.e. weight loss). One would have expected similar results since both references teach the use of B. lactis for weight loss, and suggest its use in combination with Lactobacillus.  

The following is noted from the MPEP:

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”


The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 1 is rendered obvious (claim 1).

The art teaches the strain of the present invention is incorporated in combination with other microorganisms, preferably belonging to the genera Lactobacillus, Streptococcus, Bifidobacterium, Saccharomyces and / or Kluyveromyces, (supra). Therefore claim 10 is included in this rejection (claim 10).

The food or pharmaceutical compositions of the invention disclosed by Guerola incorporates the strain of the present invention in an amount between 105 cfu and 1012 cfu per gram or milliliter of the composition and, preferably, between 107 and 1011 cfu / go cfu / ml (page 4, fifth paragraph of “Detailed Description of Invention”). Therefore claim 11 is rendered obvious as claimed (claim 11).

Therefore, Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 15 August 2022 are acknowledged. The Applicant notes the claims have been amended to recite a combination of the recited strains in a food matrix such as fruit or vegetable juice, infant formula, yogurt, cheese, milk fermented milk, milk powder and milk-based products.  The Applicant argues the instant claims would not have been obvious based on the experimental data provided in the Declaration filed on 15 August 2022.

EXAMINER’S RESPONSE
The arguments are not persuasive. As set forth above, Guerola et al. disclose Bifidobacterium animalis subsp. lactis CECT 8145 can be incorporated into foods including  fruit or vegetable juices, ice cream, infant formulations, milk, yogurt, cheese, fermented milk and powdered milk. Therefore the foods now recited in amended claim 1 are taught by the primary reference. As set forth above, the experiments provided in the Declaration filed on 15 August 2022 are not sufficient to overcome the rejections made above.

EVIDENTIARY ART
Martin et al. Review of Infant Feeding: Key Features of Breast Milk and Infant Formula. Nutrients 2016, 8, 279; pages 1-11.


CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653